



NOTE PURCHASE AGREEMENT


BY AND AMONG


SJ ELECTRONICS, INC.
(F/K/A ACHERON, INC.)


AND


THE INVESTORS LISTED ON EXHIBIT A


Dated as of May 15, 2008


_______________________


15% SENIOR SECURED CONVERTIBLE NOTES DUE 2009



--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
 

     
Page
1.
DEFINITIONS
1
2.
PURCHASE AND SALE OF NOTE
8
 
(a)
Purchase and Sale of Note
8
 
(b)
Closing
9
3.
REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY AND ITS SUBSIDIARIES
9
 
(a)
Organization and Standing
9
 
(b)
Authorization of Transaction
9
 
(c)
Noncontravention
10
 
(d)
Concerning the Shares and the Common Stock. Capitalization
10
 
(e)
Subsidiaries
10
 
(f)
Disclosure Documents; Common Stock Trading
11
 
(g)
No Undisclosed Liabilities; No Guaranties
12
 
(h)
Absence of Litigation
12
 
(i)
Title to Assets
12
 
(j)
Legal Compliance
12
 
(k)
Contracts
12
 
(l)
Employees; Employee Benefits
12
 
(m)
Intellectual Property
13
 
(n)
Notes and Accounts Receivables
13
 
(o)
Tax Matters
13
 
(p)
Books and Records
13
 
(r)
Certain Business Relationships
13
 
(r)
Private Offering
14
 
(s)
Use of Proceeds
14
 
(t)
Brokers’ Fees
14
 
(u)
Environmental and Safety Laws
14
 
(v)
Manufacturing and Marketing Rights
14

 
-i-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)


     
Page
       
4.
REPRESENTATIONS AND WARRANTIES OF THE INVESTORS
15
 
(a)
Organization and Standing. Authorization of Transaction
15
 
(b)
Circumstances of Purchase
15
 
(c)
Brokers’ Fees
15
 
(d)
No Registration
15
 
(e)
Directing Selling Efforts
16
 
(f)
Investor Status
16
 
(g)
Accredited Investor Status
16
 
(h)
Information Provided
16
 
(i)
Investment Experience
17
 
(j)
Short Sales and Confidentiality prior to the Date Hereof
18
5.
REGISTRATION RIGHTS
18
 
(a)
Mandatory Registration
18
 
(b)
Obligations of the Company
19
 
(c)
Obligations of the Investors
21
6.
POST-CLOSING COVENANTS
22
 
(a)
Transfer Restrictions
22
 
(b)
Restrictive Legends
23
 
(c)
Reporting Status
24
 
(d)
Debt Obligation
24
 
(e)
Press Releases
24
 
(f)
Form 8-K; Limitation on Information and Investor Obligations
24
 
(g)
Security Agreement
24
 
(h)
Short Sales and Confidentiality after the Date Hereof
24
 
(i)
Performance Adjustment
25
7.
CONDITIONS TO OBLIGATION TO CLOSE
25
 
(a)
Conditions to Obligation of the Investors
25
 
(b)
Conditions to Obligation of the Company and the Management
26
8.
INDEMNIFICATION AND CONTRIBUTION
27
 
(a)
Indemnification
27

 
-ii-

--------------------------------------------------------------------------------


 
TABLE OF CONTENTS
(continued)
 

     
Page
         
(b)
Contribution
28
 
(c)
Other Rights
29
9.
MISCELLANEOUS
29
 
(a)
No Third Party Beneficiaries
29
 
(b)
Entire Agreement
29
 
(c)
Succession and Assignment
29
 
(d)
Counterparts
29
 
(e)
Headings
29
 
(f)
Notices
29
 
(g)
Controlling Law; Venue
30
 
(h)
Amendments and Waivers
30
 
(i)
Severability
30
 
(j)
Expenses
30
 
(k)
Construction
30
 
(l)
Incorporation of Exhibits and Schedules
31
 
(m)
Termination
31
(n)
Investor Status
31

 
ANNEXES


Annex I
Form of 15% Senior Secured Convertible Note due 2009
Annex II
Form of Pledge and Security Agreement
Annex III
Form of Escrow Agreement
Annex IV
Form of Legal Opinion of Company Counsel
Annex V
Form of Guaranty by Agatha Shen
Annex VI
Form of Lockbox Agreement
Annex VII
Form of Collateral Agency Agreement

 
-iii-

--------------------------------------------------------------------------------


 
NOTE PURCHASE AGREEMENT


This Note Purchase Agreement (this “Agreement”) is entered into as of May 15,
2008, by and between SJ Electronics, Inc. (f/k/a Acheron, Inc.), a Nevada
corporation (the “Company”), the persons listed on the signature pages hereto as
the management of the Company (the “Management”) and the investors listed on
Exhibit A hereto (each an “Investor” and collectively the “Investors”). The
Investors and the Company are also referred to individually herein as a “Party”
and collectively herein as the “Parties.”


WITNESSETH:


WHEREAS, upon the terms and subject to the conditions of this Agreement, the
Investors wish to purchase from the Company and the Company wishes to sell to
the Investors, the Notes (such capitalized term and all other capitalized terms
used in this Agreement having the meanings provided in Section 1) of the Company
to be issued by the Company in the principal amount set forth on the signature
page of this Agreement, which Notes will be convertible into shares of Common
Stock;


NOW THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Parties agree as follows:


AGREEMENT


The Parties, intending to be legally bound, agree as follows:


1. DEFINITIONS.
 
The following terms used in this Agreement shall have the meanings set forth
below, provided that these definitions do not include terms used in Section 2(c)
that are otherwise defined in that Section.


“1933 Act” means the Securities Act of 1933, as amended.


“Accounts Receivable” means all rights to payment for goods sold or leased or
for services rendered, whether or not such rights have been earned by
performance, except that all such rights to payment from Lite-On, Inc. are
expressly excluded from Accounts Receivable.


“Additional Closing” has the meaning set forth in Section 2.


“Additional Closing Date” has the meaning set forth in Section 2.


“Affiliate” has the meaning set forth in Rule 12b-2 of the regulations
promulgated under the Exchange Act.


“Agreement” means this Note Purchase Agreement.

1

--------------------------------------------------------------------------------




“Blackout Period” means the period of up to twenty Trading Days (whether or not
consecutive) during any period of 365 consecutive days after the date the
Company notifies the Investors that they are required, pursuant to Section
5(c)(4), to suspend offers and sales of Registrable Securities as a result of an
event or circumstance described in Section 5(b)(5)(A), during which period, by
reason of Section 5(b)(5)(B), the Company is not required to amend a particular
Registration Statement or supplement the related Prospectus.


“Business” means the business of the Company and its Subsidiaries.


“Business Day” means any day other than a Saturday, Sunday or a day on which
commercial banks in The City of New York are authorized or required by law or
executive order to remain closed.
 
“Claims” means any losses, claims, damages, liabilities or expenses, including,
without limitation, reasonable fees and expenses of legal counsel (joint or
several), incurred by a Person.
 
“Closing” has the meaning set forth in Section 2(b).


“Closing Date” has the meaning set forth in Section 2(b).


“Code” means the Internal Revenue Code of 1986, as amended.


“Collateral” shall have the meaning to be provided in this Agreement or in the
Pledge and Security Agreement.


“Collateral Agent” shall have the meaning to be provided in this Agreement or in
the Pledge and Security Agreement.


“Collateral Agency Agreement” means the Collateral Agency Agreement by and among
the Collateral Agent and the parties therein in the form attached as Annex VII.


“Common Stock” means the Common Stock, par value $.001 per share, of the
Company.


“Company Intellectual Property” means all intellectual property currently used
by the Company and its Subsidiaries that is material to their business.


“Company Disclosure Schedule” has the meaning set forth in Section 3.


“Conversion Price” shall have the meaning to be provided in this Agreement or in
the Note.


“Conversion Shares” means the shares of Common Stock or other securities
issuable upon conversion of the Note.


“Disclosure Documents” has the meaning set forth in Section 3(f).


“Encumbrance” means any claim, mortgage, servitude, easement, encroachment,
restrictive covenant, right of way, survey defect, equitable interest, lease or
other possessory interest, lien, option, pledge, security interest, preference,
priority, right of first refusal, environmental use restriction or similar
restriction.

2

--------------------------------------------------------------------------------




“Entity” means any corporation (including any non profit corporation), general
partnership, limited partnership, limited liability partnership, joint venture,
estate, trust, association, company (including any company limited by shares,
limited liability company or joint stock company), firm, society or other
enterprise, association, organization or entity.


“ERISA” means the Employee Retirement Income Security Act of 1974, as amended.


“Escrow Agent” means Guzov Ofsink, LLC, as the Company’s escrow agent for the
Purchase Price Escrow Agreement.


“Event of Default” shall have the meaning to be provided in this Agreement or in
the Note.


“Exchange Act” means the U.S. Securities Exchange Act of 1934, as amended.


“FINRA” means the Financial Industry Regulatory Authority.


“GAAP” means United States generally accepted accounting principles as in effect
as of the date of any document purported to be prepared in accordance with GAAP.


“Governmental Body” means any (i) nation, region, state, province, county,
municipality, city, town, village, district or other jurisdiction, (ii) federal,
state, provincial, local, municipal, foreign or other government,
(iii) governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department or other Entity and any court or other
tribunal), (iv) multinational organization, (v) body exercising, or entitled to
exercise, any administrative, executive, judicial, legislative, policy,
regulatory or taxing authority or power of any nature or (vi) official of any of
the foregoing.


“Guaranty” means the guaranty dated of even date herewith executed by Agatha
Shen in favor of the Investors providing for the guaranty of the Company’s
obligations under the Notes, in the form attached as Annex V.


“Indebtedness” shall have the meaning to be provided in this Agreement or in the
Note.


“Indemnified Party” means the Company, each of its directors, each of its
officers who signs the Registration Statement, each Person, if any, who controls
the Company within the meaning of the 1933 Act or the Exchange Act, any
underwriter and any other stockholder selling securities pursuant to the
Registration Statement or any of its directors or officers or any Person who
controls such stockholder or underwriter within the meaning of the 1933 Act or
the Exchange Act.


“Indemnified Person” means the Investors, their respective investment advisers
and investment managers, the directors, officers, employees and agents of the
Investors, each Person, if any, who controls an Investor or any such investment
adviser or investment manager within the meaning of the 1933 Act or the Exchange
Act, any underwriter (as defined in the 1933 Act) acting on behalf of an
Investor who participates in the offering of Registrable Securities by such
Investor in accordance with the plan of distribution contained in the
Prospectus, the directors, if any, of such underwriters and the officers, if
any, of such underwriters, and each Person, if any, who controls any such
underwriter within the meaning of the 1933 Act or the Exchange Act.

3

--------------------------------------------------------------------------------




“Initial Closing” has the meaning set forth in Section 2.


“Initial Closing Date” means 10:00 a.m., New York City time, on May 15, 2008, or
such other mutually agreed to time.


“Inspector” means any attorney, accountant or other agent retained by an
Investor for the purposes provided in Section 5(b)(7).


“Insolvent” means (i) the present fair saleable value of the Company's assets is
less than the amount required to pay the Company's total indebtedness,
contingent or otherwise, (ii) the Company is unable to pay its debts and
liabilities, subordinated, contingent or otherwise, as such debts and
liabilities become absolute and matured, (iii) the Company intends to incur
debts beyond its ability to pay as such debts as they mature (taking into
account the timing and amounts of cash to be payable on or in respect of its
debt) or (iv) the Company has unreasonably small capital with which to conduct
the business in which it is engaged for the current fiscal year as such business
is now conducted and is proposed to be conducted.


“Investors” means the investors listed on Exhibit A.


“IRS” means the Internal Revenue Service or any successor agency and, to the
extent relevant, the Department of Treasury.


“Law” means any foreign, federal, state and local statute, law, constitution,
treaty, rule, regulation, by-law, ordinance, code, regulation, resolution,
order, determination, writ, injunction, awards (including, without limitation,
awards of any arbitrator), judgment, decree, binding case law, principle of
common law or notice of any Governmental Body (for the avoidance of doubt,
including, but not limited to, the Laws of the United States of America and the
People’s Republic of China).


“Liabilities” includes liabilities or obligations of any nature, whether known
or unknown, whether absolute, accrued, contingent, choate, inchoate or
otherwise, whether due or to become due, and whether or not required to be
reflected on a balance sheet prepared in accordance with GAAP, including any
Liability for Taxes.


“Liens” shall have the meaning to be provided in this Agreement or in the Note.


“Lockbox Agreement” means the Lockbox Agreement by and among the Company, the
Collateral Agent and the Lockbox Agent in the form attached as Annex VI.


“Management” has the meaning set forth in the preface.


“Material Adverse Effect” means (i) a material adverse effect on (A) the
business, properties, operations, condition (financial or other), results of
operations or prospects of the Company and the Subsidiaries, taken as a whole;
(B) the validity or enforceability of, or the ability of the Company to perform
its obligations under, the Transaction Documents; (C) the existence, validity or
priority of the Lien on and Security Interest in the Collateral granted pursuant
to any Security Agreement; or (D) the rights and remedies of the Investors under
or in connection with the Transaction Documents or (ii) any event or
circumstance that would cause any Registration Statement or Prospectus to
contain any untrue statement of a material fact or omit to state any material
fact necessary to make the statements made not misleading except if such untrue
statement of a material fact in such Registration Statement or Prospectus or
omission to state a material fact required to be stated in such Registration
Statement or Prospectus in order to make the statements therein not misleading,
results from a misstatement or omission made by the Investors in written
information they furnished to the Company specifically for inclusion in such
Registration Statement or such Prospectus or in any amendment or supplement
thereto, unless the Company shall have failed timely to amend or supplement such
Registration Statement or Prospectus after such Investors shall have corrected
such misstatement or omission.

4

--------------------------------------------------------------------------------




“Material Contracts” has the meaning set forth in Section 3(m).


“Note” means the 15% Senior Secured Convertible Note due 2009 of the Company in
the form attached as Annex I.


“Party” and “Parties” have the meanings set forth in the preface.


“Payment Event” means any of the following events:


(i) the Company fails to file with the SEC any Registration Statement meeting
the requirements of this Agreement on or before the date by which the Company is
required to file such Registration Statement pursuant to Section 5(a),


(ii) the SEC Effectiveness Date of the Registration Statement required by
Section 5(a)(1) covering Registrable Securities does not occur within 180 days
following the Closing Date or the SEC Effectiveness Date of any Registration
Statement required by Section 5(a)(2) covering Registrable Securities does not
occur within 120 days following the date the Company shall become obligated to
commence preparation of such Registration Statement,


(iii) The Company fails to file with the SEC a request for acceleration of
effectiveness of a Registration Statement within five Trading Days after the
date the Company learns that no review of such Registration Statement will be
made by the staff of the SEC or that the staff of the SEC has no further
comments on such Registration Statement, as the case may be, or any such request
for acceleration fails to request acceleration of such Registration Statement to
a time and date not more than 48 hours after the submission of such request,


(iv) after the SEC Effectiveness Date of any Registration Statement, sales
cannot be made pursuant to such Registration Statement for any reason
(including, without limitation, by reason of a stop order, any untrue statement
of a material fact or omission of a material fact in such Registration
Statement, or the Company’s failure to update such Registration Statement),
except to the extent permitted pursuant to Section 5(b)(5),


(v) the Company fails, refuses or is otherwise unable timely to issue and
deliver to or upon the order of the Person entitled thereto Conversion Shares
upon conversion of the Note as and when required under the Transaction
Documents, in any such case within five (5) Trading Days after the due date
thereof in accordance with the Note, or the Company fails, refuses or is
otherwise unable timely to transfer any Shares as and when required by the
Transaction Documents.


“Payment Period” means any period following the Closing Date during which any
Payment Event occurs and is continuing.

5

--------------------------------------------------------------------------------




“Person” means an individual or an Entity, including a Governmental Body or any
other body with legal personality separate from its equityholders or members,
including if established by any Governmental Body.


“Placement Agent” means Primary Capital, LLC.


“Plan” has the meaning specified in ERISA Section 3(3).


“Pledge and Security Agreement” means the Pledge and Security Agreement of the
Company and Agatha Shen in favor of the Collateral Agent in the form attached as
Annex II.


“Proceeding” means any action, arbitration, audit, examination, investigation,
claim, demand, inquiry, hearing, litigation, suit or appeal (whether civil,
criminal, administrative, judicial or investigative, whether formal or informal,
and whether public or private) commenced, brought, conducted, heard by or before
or otherwise involving any Governmental Body or arbitrator.


“Prospectus” means the prospectus forming part of the Registration Statement at
the time the Registration Statement is declared effective and any amendment or
supplement thereto (including any information or documents incorporated therein
by reference).


“Purchase Price” means the amount equal to the principal amount of the Note to
be purchased by the Investor as set forth in Exhibit A.


“Purchase Price Escrow Agreement” has the meaning set forth in Section 2(b).


“register”, “registered”, and “registration” refer to a registration effected by
preparing and filing a Registration Statement or Statements in compliance with
the 1933 Act and pursuant to Rule 415, and the declaration or ordering of
effectiveness of such Registration Statement by the SEC.


“Registrable Securities” means (1) the Shares, (2) if the Common Stock is
changed, converted or exchanged by the Company or its successor, as the case may
be, into any other stock or other securities on or after the date hereof, such
other stock or other securities which are issued or issuable in respect of or in
lieu of the Shares and (3) if any other securities are issued to holders of
Common Stock (or such other shares or other securities into which or for which
the Common Stock is so changed, converted or exchanged as described in the
immediately preceding clause (2)) upon any reclassification, share combination,
share subdivision, share dividend, merger, consolidation or similar transaction
or event, such other securities which are issued or issuable in respect of or in
lieu of the Shares.


“Registration Statement” means a registration statement on Form S-1 or such
other form as may be available to the Company to be filed with the SEC under the
1933 Act relating to the Registrable Securities and which names any Investor as
a selling stockholder.


“Regulation D” means Regulation D under the 1933 Act.


“Regulation S” means Regulation S under the 1933 Act.


“Repurchase Event” shall have the meaning to be provided in this Agreement or in
the Note.

6

--------------------------------------------------------------------------------




“Rule 144” means Rule 144 promulgated under the 1933 Act or any other similar
rule or regulation of the SEC that may at any time provide a “safe harbor”
exemption from registration under the 1933 Act so as to permit a holder to sell
securities of the Company to the public without registration under the 1933 Act.


“Rule 144A” means Rule 144A under the 1933 Act or any successor rule thereto.


“Rule 415” means Rule 415 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.
 
"Rule 424" means Rule 424 promulgated by the Commission pursuant to the
Securities Act, as such Rule may be amended from time to time, or any similar
rule or regulation hereafter adopted by the Commission having substantially the
same effect as such Rule.


“SEC” means the U.S. Securities and Exchange Commission.


“SEC Comments” means comments sent by the SEC to the Company in respect of a
Registration Statement.


“SEC Effectiveness Date” means, with respect to any Registration Statement, the
date such Registration Statement is first declared effective by the SEC.


“SEC Filing Date” means the date the Registration Statement is first filed with
the SEC pursuant to Section 5 of this Agreement.


“Securities Act” means the Securities Act of 1933, as amended.


“Securities” means, collectively, the Note and the Conversion Shares.


“Shares” means the Conversion Shares.


“Short Sales” shall have the meaning provided in Regulation SHO under the
Exchange Act as in effect on the date of this Agreement (but shall not be deemed
to include the location and/or reservation of borrowable shares of Common
Stock).


“Subsidiary” means any corporation or other entity of which a majority of the
capital stock or other ownership interests having ordinary voting power to elect
a majority of the board of directors or other persons performing similar
functions are at the time directly or indirectly owned by the Company.


“Tax” means any federal, state, local, or foreign income, gross receipts,
license, payroll, employment, excise, severance, stamp, occupation, premium,
windfall profits, environmental, customs duties, capital stock, franchise,
profits, withholding, social security (or similar), unemployment, disability,
real property, personal property, sales, use, transfer, registration, value
added, alternative or add-on minimum, estimated, or other tax of any kind
whatsoever, including any interest, penalty, or addition thereto, whether
disputed or not.

7

--------------------------------------------------------------------------------




“Tax Return” means any return, declaration, report, claim for refund, or
information return or statement required to be supplied to any governmental
authority relating to Taxes, including any schedule or attachment thereto, and
including any amendment thereof.


“Transaction Documents” means, collectively, this Agreement, the Note, the
Pledge and Security Agreement, the Collateral Agency Agreement, the Lockbox
Agreement, the Guaranty, the Purchase Price Escrow Agreement and the other
agreements, instruments and documents contemplated hereby and thereby.


“Violation” means:


(i) any untrue statement or alleged untrue statement of a material fact
contained in a Registration Statement or any post-effective amendment thereof or
the omission or alleged omission to state therein a material fact required to be
stated therein or necessary to make the statements therein not misleading,


(ii) any untrue statement or alleged untrue statement of a material fact
contained in any Prospectus (as amended or supplemented, if the Company files
any amendment thereof or supplement thereto with the SEC) or the omission or
alleged omission to state therein any material fact necessary to make the
statements made therein, in light of the circumstances under which the
statements therein were made, not misleading,


(iii) any violation or alleged violation by the Company of the 1933 Act, the
Exchange Act, any state securities law or any rule or regulation under the 1933
Act, the Exchange Act or any state securities law, or


(iv) any breach or alleged breach by the Company of any representation,
warranty, covenant, agreement or other term of any of the Transaction Documents.


2. PURCHASE AND SALE OF NOTES.
 
(a) Purchase and Sale of Notes. (i) Upon the terms and subject to the conditions
of this Agreement, the Investors hereby agree to purchase from the Company, and
the Company hereby agrees to sell to the Investors, on the Closing Date, the
Notes in the principal amounts set forth in Exhibit A and having the terms and
conditions as set forth in the form of the Note attached hereto as Annex I for
the Purchase Price.
 
(ii) The Notes will be secured by (i) a first-priority Lien on certain Accounts
Receivable of the Company, and (ii) a perfected first-priority Lien on ten
million (10,000,000) shares of Common Stock, owned by Agatha Shen, the Chairman
of the Company, pursuant to the Pledge and Security Agreement to be dated as of
the Closing Date between Tri-State Title & Escrow, LLC, as the collateral agent,
the Company and Agatha Shen, a form of which is attached hereto as Annex II.
 
(iii) The Notes will be offered and sold to the Investors pursuant to Regulation
S and/or Regulation D under the 1933 Act. Upon original issuance of the Notes,
and until such time as it is no longer required under the applicable
requirements of the 1933 Act, the Notes and the Conversion Shares shall bear the
legends relating to the offer and the sale of the Notes and the Conversion
Shares as required by (i) Regulation S under the 1933 Act or (ii) any other
applicable laws or regulations relating to the issuance of the Notes.

8

--------------------------------------------------------------------------------


 
(b) Closing. The issuance and sale of the Notes shall occur on the Closing Date
at Guzov Ofsink, LLC, 14th Floor, 600 Madison Avenue, New York, New York 10022
or at such other location and time as the parties may agree. At the closing,
upon the terms and subject to the conditions of this Agreement, (1) the Company
shall issue and deliver to the Investors the Notes against payment by the
Investors to the Company of an amount equal to the Purchase Price, and (2) as
payment in full for the Notes, and against delivery of the Notes, the Investors
shall have delivered to the Escrow Agent the Purchase Price pursuant to that
certain escrow agreement, and all amendments thereto, by and among the Escrow
Agent and the Company, a copy of which is attached as Annex III (such agreement,
the “Purchase Price Escrow Agreement”; such events, the “Closing” or “Initial
Closing”). The release to the Company of the Purchase Price less all applicable
fees shall be effected in accordance with the terms of this Agreement and the
Purchase Price Escrow Agreement. At the Closing, the Investors and the Company
shall deliver to each other all of the various certificates, instruments, and
documents referred to in Section 7. The Investors and the Company acknowledge
and agree that the Company may consummate the sale of additional Notes to
Investors or other investors, on the terms set forth in this Agreement and the
other Transaction Documents as defined herein, at a closing or additional
closings (each, an “Additional Closing”; the Initial Closing and any Additional
Closing are also  sometimes referred to herein as a “Closing”), all of which
Additional Closings shall occur not later than July 31, 2008 (the date of any
Additional Closing is hereinafter referred to as an Additional Closing Date” and
the Initial Closing Date and any Additional Closing Date are also sometimes
referred to herein as a “Closing Date”).
 
3. REPRESENTATIONS AND WARRANTIES CONCERNING THE COMPANY AND ITS SUBSIDIARIES.
 
The Company represents and warrants to the Investors that the statements
contained in this Section 3 are correct and complete as of the date of this
Agreement except as set forth in the disclosure schedule delivered by the
Company to the Investor on the date hereof and initialed by the Parties (the
“Company Disclosure Schedule”). The Company Disclosure Schedule will be arranged
in paragraphs corresponding to the lettered and numbered paragraphs contained in
this Section 3. 


(a) Organization and Standing. The Company is a corporation duly organized,
validly existing and in good standing under the laws of the State of Nevada,
with full and unrestricted corporate power and authority to own, operate and
lease its assets, to carry on the Business (and any other business) as currently
conducted (and proposed to be conducted), to execute and deliver this Agreement
and the Transaction Documents and to carry out the transactions contemplated
hereby and thereby. The Company is duly qualified to do business and is in good
standing (to the extent such concept is applicable in the relevant jurisdiction)
in all jurisdictions in which either the ownership or use of the properties
owned or used by it, or the nature of the activities conducted by it, requires
such qualification, except where the failure to so qualify will not have a
material adverse effect on the Business or financial condition of the Company
and its Subsidiaries, taken as a whole.
 
(b) Authorization of Transaction. The Company has full corporate power and
authority to execute and deliver this Agreement, each of the Transaction
Documents, and any applicable ancillary agreement and to perform its obligations
hereunder and thereunder. The execution and delivery of this Agreement and any
Transaction Documents by the Company and the consummation by the Company of the
transactions contemplated hereby and thereby have been duly authorized by all
necessary corporate action on the part of the Company. This Agreement
constitutes the valid and legally binding obligation of the Company, enforceable
in accordance with its terms and conditions, except to the extent that such
enforcement may be limited by bankruptcy, reorganization, insolvency and other
similar Laws and court decisions relating to or affecting the enforcement of
creditors rights generally and by the application of general equitable
principles..

9

--------------------------------------------------------------------------------


 
(c) Noncontravention. The execution, delivery and performance by the Company of
this Agreement and any Transaction Documents, the fulfillment of and compliance
with the respective terms and provisions hereof and thereof, and the
consummation by the Company and any of its Subsidiaries of the transactions
contemplated hereby and thereby, do not and will not: (i) conflict with, or
violate any provision of, any Law having applicability to the Company or its
Subsidiaries, or any of their assets, or any provision of the charter or bylaws
of the Company or any of its Subsidiaries ; (ii) conflict with, or result in any
breach of, or constitute a default under any agreement, contract or other
arrangement (whether written or oral) to which the Company or any Subsidiary is
a party or by which the Company or its Subsidiaries or any of their assets may
be bound; or (iii) result in or require the creation or imposition of or result
in the acceleration of any indebtedness, or of any Encumbrance of any nature
upon, or with respect to any of the assets (including the Shares) of the Company
or any Subsidiary .
 
(d) Concerning the Shares and the Common Stock. Capitalization. The Shares have
been duly authorized and the Conversion Shares, when issued upon conversion of
the Notes, will be duly and validly issued, fully paid and non-assessable and
will not subject the holder thereof to personal liability by reason of being
such holder. There are no unwaived preemptive or similar rights of any
stockholder of the Company or any other Person to acquire any of the Securities
issued or to be issued to the Investor. The Company has duly reserved 5,400,000
shares of Common Stock exclusively for issuance upon conversion of the Notes,
and such shares shall remain so reserved, and the Company shall from time to
time reserve such additional shares of Common Stock as shall be required to be
reserved pursuant to the Notes, so long as the Notes are outstanding. The
Company acknowledges that the Securities may be pledged in connection with a
bona fide margin account or other loan or financing arrangement secured by the
Securities and such pledge of Securities shall not be deemed to be a transfer,
sale or assignment of the Securities hereunder, and the Investor shall not be
required to provide the Company with any notice thereof or otherwise make any
delivery to the Company pursuant to this Agreement or any other Transaction
Document; provided, however, that in order to make any sale, transfer or
assignment of Securities in connection with a foreclosure or realization on such
pledge, the Investor or its pledgee shall make such disposition in accordance
with, or pursuant to an effective registration statement or an available
exemption under, the 1933 Act. The authorized and outstanding capital stock of
the Company as of the date of this Agreement and the Closing Date (not including
the Securities) are set forth on Schedule 3(d). Except as set forth on Schedule
3(d), there are no options, warrants, or rights to subscribe to, securities,
rights or obligations convertible into or exchangeable for or giving any right
to subscribe for any shares of capital stock of the Company or any of its
Subsidiaries. All of the outstanding shares of Common Stock of the Company have
been duly and validly authorized and issued and are fully paid and
nonassessable.

10

--------------------------------------------------------------------------------



(e) Subsidiaries. All shares of capital stock of Subsidiaries directly or
indirectly held by the Company have been duly authorized, are validly issued and
fully paid and nonassessable. All of the issued and outstanding shares (or other
securities) of each Subsidiary were issued in compliance with all applicable
federal and state securities Laws and any other applicable Laws. The Company
directly, or indirectly through wholly owned Subsidiaries, holds of record and
beneficially owns all such shares of capital stock of the direct or indirect
Subsidiaries free and clear of all Encumbrances. Each Subsidiary is an Entity
duly organized, validly existing and in good standing (to the extent such
concept is applicable in the relevant jurisdiction) under the Laws of its state
or jurisdiction of incorporation (as listed in Section 3(e) of the Company
Disclosure Schedule) and in all jurisdictions in which either the ownership or
use of the properties owned or used by it, or the nature of the activities
conducted by it, requires such qualification. Each Subsidiary has the full and
unrestricted power and authority to own, operate and lease its assets and to
carry on the Business (and any other business) as currently conducted (and
proposed to be conducted). There are no outstanding or authorized options,
warrants, purchase rights, subscription rights, conversion rights, exchange
rights or other contracts or commitments that could require any Subsidiary to
issue, sell or otherwise cause to become outstanding any of its capital stock.
There are no outstanding or authorized stock appreciation, phantom stock, profit
participation or similar rights with respect to any Subsidiary. There are no
voting trusts, proxies, or other agreements or understandings with respect to
the voting of the capital stock of any Subsidiary. Neither the Company nor any
of its Subsidiaries controls directly or indirectly or has any direct or
indirect equity participation in any corporation, partnership, trust, or other
business association which is not a Subsidiary.
 
(f) Disclosure Documents; Common Stock Trading.
 
(i) The Company has timely filed with, or furnished to, the SEC each form, proxy
statement or report required to be filed with, or furnished to, the SEC by the
Company pursuant to the Exchange Act since February 14, 2008 (collectively, the
“Disclosure Documents”). To the knowledge of the Company, the Disclosure
Documents complied, as of the date of their filing with the SEC, in all respects
with the requirements of the Securities Act, the Exchange Act and the
Sarbanes-Oxley Act of 2002 and the rules and regulations promulgated thereunder.
The information contained or incorporated by reference in the Disclosure
Documents was true, complete and correct in all material respects as of the
respective dates of the filing thereof with the SEC and, as of such respective
dates, the Disclosure Documents did not contain any untrue statement of a
material fact or omit to state a material fact required to be stated therein or
necessary to make the statements therein, in light of the circumstances under
which they were made, not misleading, except to the extent updated or superseded
by any Disclosure Document subsequently filed by the Company with the SEC prior
to the date hereof. To the knowledge of the officers of the Company, there is no
event, fact or circumstance that would cause any certification signed by any
such officer in connection with any Disclosure Document pursuant to the
requirements of the Sarbanes Oxley-Act of 2002 to be untrue, inaccurate or
incorrect in any respect.


(ii) The financial statements of the Company included in the Disclosure
Documents have been prepared in accordance with the published rules and
regulations of the SEC and in conformity with GAAP applied on a consistent basis
throughout the periods indicated therein, except as may be indicated therein or
in the notes thereto, and presented fairly, in all material respects, the
consolidated financial position of the Company and its Subsidiaries as of the
dates indicated, and the consolidated results of the operations and cash flows
of the Company and its Subsidiaries for the periods therein specified (except in
the case of quarterly financial statements for the absence of footnote
disclosure and subject, in the case of interim periods, to normal year-end
adjustments).
 
(iii) The Common Stock is validly, properly and effectively registered under the
Exchange Act in accordance with all applicable federal securities laws and is
quoted on the OTC Bulletin Board. The Company is currently in compliance with
all applicable FINRA and OTC Bulletin Board requirements and standards. There is
no revocation order, suspension order, injunction or other Proceeding or Law
(whether issued by the SEC, the FINRA or other Governmental Body) affecting the
effectiveness of the Company’s Exchange Act registration or the trading of the
Common Stock. The consummation of the transactions contemplated by this
Agreement and the Transaction Documents do not conflict with, and will not
result in any violation of, any FINRA or OTC Bulletin Board trading requirement
or standard applicable to the Company or its Common Stock.

11

--------------------------------------------------------------------------------




(g) No Undisclosed Liabilities; No Guaranties. Except as set forth on Section
3(g) of the Company Disclosure Schedule, in the financial statements of the
Company included in the Disclosure Documents, the Company and its Subsidiaries
do not have any material Liabilities. Except as set forth on Section 3(g) of the
Company Disclosure Schedule, none of the Company nor any of its Subsidiaries is
a guarantor or otherwise liable for any Liability (including indebtedness) of
any other Person. Neither the Company nor any of its Subsidiaries is a party to,
or has any commitment to become a party to, any agreement, contract or other
arrangement associated with off balance sheet financing.
 
(h) Absence of Litigation. Except as set forth in the Disclosure Documents and
to the Company’s knowledge, there is no Proceeding pending or threatened by or
before any Governmental Body against the Company or any of its Subsidiaries. As
of the date hereof, to the Company’s knowledge, there is no Proceeding pending
or, to the Company’s knowledge, threatened by or before any Governmental Body
(i) seeking to prevent, hinder, modify or challenge any of the transactions
contemplated by this Agreement or any of the Transaction Documents, or (ii) that
would cause any of the transactions contemplated by this Agreement or any of the
Transaction Documents to be illegal, invalid, voidable or otherwise rescinded.
 
(i) Title to Assets. Except as set forth in Section 3(i) of the Company
Disclosure Schedule, the Company or any of its Subsidiaries have good and
marketable title to, or a valid leasehold interest in, free and clear of all
Encumbrances, all properties and assets material to the Business. All
facilities, machinery, equipment, fixtures, vehicles and other assets and
properties owned, leased or used by the Company or any of its Subsidiaries are
in good operating condition and repair (subject to ordinary wear and tear) and
are reasonably fit and usable for the purposes for which they are being used.
 
(j) Legal Compliance. Each of the Company and its Subsidiaries and their
respective predecessors and Affiliates is currently in compliance and, except to
the extent that noncompliance will not and could not reasonably be expected to
have a material adverse effect upon the Business or the financial condition of
the Company and any of its Subsidiaries as currently conducted or proposed to be
conducted, has been in compliance with all applicable Laws, and no Proceeding
has been filed or commenced against any of them alleging any failure so to
comply.
 
(k) Contracts. Section 3(k) of the Company Disclosure Schedule lists all
contracts and other agreements (whether written or oral) to which any of the
Company or its Subsidiaries is a party pursuant to which the Company or any of
its Subsidiaries is to receive, or is obligated to pay, more than $1,000,000
(“Material Contracts”), specifying for each the parties thereto, all of which
are listed on Section 3(k) of the Company Disclosure Schedule.
 
(l) Employees; Employee Benefits.
 
Except as set forth in Section 3(l) of the Company Disclosure Schedule, neither
the Company nor any of its Subsidiaries maintain any Plans (as defined in ERISA
Section 3(3)) or any obligation, arrangement or customary practice, whether or
not legally enforceable, to provide benefits, other than salary, as compensation
for services rendered, to present or former directors, officers, employees or
agents.

12

--------------------------------------------------------------------------------




(m) Intellectual Property.
 
The Company and its Subsidiaries own or have a right to use all Company
Intellectual Property material to the Business, free and clear of any and all
Encumbrances of any kind, except where the failure to own or have a right to use
such property or such lien or encumbrance would not have a material adverse
effect upon the Business or the financial condition of the Company and any of
its Subsidiaries. The use of the Company Intellectual Property by the Company
and its Subsidiaries does not conflict with, infringe upon, violate or interfere
with or constitute an appropriation of any right, title, interest or goodwill,
including, without limitation, any intellectual property right, trademark, trade
name, domain name, patent, service mark, brand mark, brand name, database,
industrial design, trade secrets, technology, software, customer lists,
copyright or any pending application therefor of any other Person, and the
Company and the directors and officers (and employees with responsibility for
intellectual property matters) of the Company and its Subsidiaries do not have
knowledge of any claims thereof. The use of all Company Intellectual Property
will not be adversely affected by the transactions contemplated in this
Agreement.


(n) Notes and Accounts Receivable. All notes and accounts receivable of the
Company and its Subsidiaries are reflected properly on the financial statements
of the Company (“Financial Statements”) and are valid receivables subject to no
setoffs or counterclaims, are current and collectible within 180 days after the
Closing, subject only to the reserve for bad debts set forth on the face of the
balance sheet included in the Financial Statements (rather than in any notes
thereto) as adjusted for the passage of time through the Closing Date in
accordance with the past custom and practice of the Company and its
Subsidiaries.
 
(o) Tax Matters. The Company and each of its Subsidiaries has made or filed all
federal, state and foreign income and all other tax returns, reports and
declarations required by any jurisdiction to which it is subject (unless and
only to the extent that the Company and each of its Subsidiaries has set aside
on its books provisions reasonably adequate for the payment of all unpaid and
unreported taxes) and has paid all taxes and other governmental assessments and
charges that are material in amount, shown or determined to be due on such
returns, reports and declarations, except those being contested in good faith
and has set aside on its books provisions reasonably adequate for the payment of
all taxes for periods subsequent to the periods to which such returns, reports
or declarations apply. There are no unpaid taxes in any material amount claimed
to be due by the taxing authority of any jurisdiction, and the officers of the
Company know of no basis for any such claim. The Company has not executed a
waiver with respect to the statute of limitations relating to the assessment or
collection of any foreign, federal, statute or local tax. None of the Company’s
tax returns is presently being audited by any taxing authority.
 
(p) Books and Records. The books of account, minute books, equity record books
and other records of the Company and its Subsidiaries, all of which have been
made available to the Investors prior to Closing, are accurate and complete in
all material respects and have been maintained in accordance with sound business
practices.
 
(q) Certain Business Relationships. Except as set forth in Section 3(q) of the
Company Disclosure Schedule or the Disclosure Documents, none of the Company and
its Subsidiaries nor any their respective employees, officers, directors,
agents, representatives or Affiliates has been involved in any business
arrangement or relationship with the Company and its Subsidiaries within the
past 36 months, and none of the Company and its Subsidiaries nor any their
respective employees, officers, directors, agents, representatives or Affiliates
own any asset, tangible or intangible, which is used in, or required or
necessary for the conduct of, the businesses of the Company and its
Subsidiaries. There are no loan, guarantee, cross-guarantee, pledge, credit or
other similar agreements, monies due, advances made or other funds transferred,
between such persons and the Company or any of its Subsidiaries.

13

--------------------------------------------------------------------------------


 
(r) Private Offering. Based on the representations provided by each Investor in
Section 4, the offer and sale of the Shares to each Investor is, and the offer
and sale of the Securities to the Investors will be, exempt from the
registration and prospectus delivery requirements of the Securities Act and any
other securities Laws. Neither the Company nor any Person acting on its behalf
has offered or sold or will offer or sell any securities, or has taken or will
take any other action (including, without limitation, any offering of securities
of the Company under circumstances that would require, under the Securities Act,
the integration of such offering with the offer and sale of the Securities)
which would subject the offer and sale of the Securities to the registration
provisions of the Securities Act.
 
(s) Use of Proceeds. The Company shall use the proceeds from the sale of the
Securities for the purpose(s) set forth in the use of proceeds schedule 3(s)
attached hereto. 
 
(t) Brokers’ Fees. Except as set forth in Section 3(t) of the Company Disclosure
Schedule, neither the Company not any of its Subsidiaries, nor any of their
shareholders, employees, officer or directors, has any Liability to pay any fees
or commissions or other consideration to any broker, finder, or agent with
respect to the transactions contemplated by this Agreement, including any
Liability or obligations for which the Investors can become liable or obligated.
Except as set forth in Section 3(t) of the Company Disclosure Schedule, any such
Liability will be paid by the Company prior to the Closing. 
 
(u) Environmental and Safety Laws. Since January 1, 2007, neither the Company
nor its Subsidiaries have been in violation of any applicable Law relating to
the environment or occupational health and safety, where such violation would
have a material adverse effect on the Business or financial condition of any of
the Company or any of its Subsidiaries. As used herein, “Environmental Laws”
means all applicable Laws governing, regulating or otherwise affecting the
environment, health or safety.
 
(v) Manufacturing and Marketing Rights. Neither the Company nor any of its
Subsidiaries has granted rights to manufacture, produce, assemble, license,
market or sell its products or services to any other Person nor is bound by any
agreement that affects their exclusive right to develop, manufacture, assemble,
distribute, market or sell its products and services. There are no agreements,
understandings, instruments, contracts, proposed transactions, judgments,
orders, writs or decrees to which the Company or any of its Subsidiaries is a
party or by which it or any its assets is bound that may involve (A) provisions
restricting or affecting the development, manufacture or distribution of any of
their products or services, or (B) agreements not to compete with any person or
entity or not to engage in any particular line of business.
 
4. REPRESENTATIONS AND WARRANTIES OF THE INVESTORS.
 
The Investors represent and warrant to the Company that the statements contained
in this Section 4 are correct and complete as of the date of this Agreement.

14

--------------------------------------------------------------------------------


 
(a) Organization and Standing. Authorization of Transaction. The Investors
represent and warrant that they are Entities duly organized and validly existing
under the laws of their jurisdiction of organization, holding power and
authority to own, operate and lease their assets and to carry on their
businesses as currently conducted, to execute and deliver this Agreement and the
Transaction Documents and to carry out the transactions contemplated hereby and
thereby. The Investors have full corporate or partnership power and authority,
as applicable (or capacity, if an individual), to execute and deliver this
Agreement, the Transaction Documents and any applicable ancillary agreement and
to perform their obligations hereunder and thereunder. This Agreement
constitutes the valid and legally binding obligation of the Investors,
enforceable in accordance with its terms and conditions except to the extent
that such enforcement may be limited by bankruptcy, reorganization, insolvency
and other similar Laws and court decisions relating to or affecting the
enforcement of creditors’ rights generally and by the application of general
equitable principles. Except as otherwise required by applicable federal or
state securities Laws, the Investor need not provide any notice to, make any
filing with, or obtain any authorization, consent, or approval of, any
Governmental Body of any other Person in order to consummate the transactions
contemplated by this Agreement, any Transaction Document, or any ancillary
agreement.
 
(b)  Circumstances of Purchase.  The Investors are purchasing the Notes for
their own account and not with a view towards the public sale or distribution
thereof within the meaning of the 1933 Act; and the Investors will acquire any
Conversion Shares issued to the Investors prior to the SEC Effectiveness Date of
a Registration Statement covering the resale of such Conversion Shares by the
Investors for their own accounts and not with a view towards the public sale or
distribution thereof, within the meaning of the 1933 Act, prior to such SEC
Effectiveness Date; and the Investors have no intention of making any
distribution, within the meaning of the 1933 Act, of the Conversion Shares
except in compliance with the registration requirements of the 1933 Act or
pursuant to an exemption therefrom. The Investors are acquiring the Securities
hereunder in the ordinary course of their business.
 
(c) Brokers’ Fees. The Investors have no Liability to pay any fees or
commissions or other consideration to any broker, finder, or agent with respect
to the transactions contemplated by this Agreement for which the Company or any
of its Subsidiaries could become liable or obligated.
 
(d) No Registration. The Investors understand that (1) the Notes are being
offered and sold to the Investors without registration and (2) until the earlier
of the SEC Effectiveness Date or the date that is twelve (12) months after March
10, 2008, the Conversion Shares will be issued to the Investors upon such
conversion, in each such case in reliance on one or more exemptions from the
registration requirements of the 1933 Act, including, without limitation,
Regulation S, and exemptions from state securities laws and that the Company is
relying upon the truth and accuracy of, and the Investors’ compliance with, the
representations, warranties, agreements, acknowledgments and understandings of
the Investors set forth herein in order to determine the availability of such
exemptions and the eligibility of the Investors to acquire or receive an offer
to acquire the Securities. The Investors (A) agree that they will not offer,
sell or otherwise transfer the Note or the Conversion Shares nor, unless in
compliance with the 1933 Act, engage in hedging transactions involving such
Securities, on or prior to (x) the date which is one year after the later of the
date of the commencement of the offering and the date of original issuance (or
of any predecessor of any Security proposed to be transferred by the Investor)
and (y) such later date, if any, as may be required by applicable law, except
(a) to the Company, (b) pursuant to a registration statement that has been
declared effective under the 1933 Act, (c) for so long as any Security is
eligible for resale pursuant to Rule 144A under the 1933 Act, to a person it
reasonably believes is a “qualified institutional buyer” as defined in Rule 144A
that purchases for its own account or for the account of another qualified
institutional buyer to whom notice is given that the transfer is being made in
reliance on Rule 144A, (d) pursuant to offers and sales to Persons who are not
“U.S. Persons” (within the meaning of Regulation S) that occur outside the
United States within the meaning of Regulation S or (e) pursuant to any other
available exemption from the registration requirements of the 1933 Act, and (B)
agrees that it will give to each person to whom such Security is transferred a
notice substantially to the effect of this paragraph.
 
15

--------------------------------------------------------------------------------


 
(e) Directing Selling Efforts. No form of “directed selling efforts” (as defined
in Rule 902 of Regulation S under the 1933 Act), general solicitation or general
advertising in violation of the 1933 Act has been or will be used nor will any
offers by means of any directed selling efforts in the United States be made by
the Investors or any of their representatives in connection with the offer and
sale of the Notes.
 
(f) Investor Status. INITIAL BELOW IF APPLICABLE. At the time each Investor was
offered the Securities, it was not, and at the date hereof it is not, a “U.S.
Person” (as defined in Rule 902 of Regulation S under the 1933 Act) and it
understands that no action has been or will be taken in any jurisdiction by the
Company that would permit a public offering of the Notes in any country or
jurisdiction where action for that purpose is required. It is not acquiring the
Notes for the account or benefit of any U.S. persons except in accordance with
one or more available exemptions from the registration requirements of the 1933
Act or in a transaction not subject thereto.

 
______________________
Initial

 
(g) Accredited Investor Status. Each Investor is an “accredited investor” as
defined in Regulation D promulgated under the 1933 Act. Each Investor is not
required to be registered as a broker-dealer under Section 15 of the Exchange
Act and such Investor is not a broker-dealer, nor an affiliate of a
broker-dealer.
 
(h) Information Provided. The Investors and their advisors, if any, have
requested, received and considered all information relating to the business,
properties, operations, condition (financial or other), results of operations or
prospects of the Company and information relating to the offer and sale of the
Notes deemed relevant by them; each Investor and its advisors, if any, have been
afforded the opportunity to ask questions of the Company concerning the terms of
the offering of the Securities and the business, properties, operations,
condition (financial or other), results of operations and prospects of the
Company and the Subsidiaries. Without limiting the generality of the foregoing,
the Investors have had the opportunity to obtain and to review the Disclosure
Documents; in connection with its decision to purchase the Notes, each Investor
has relied solely upon the Disclosure Documents, the representations,
warranties, covenants and agreements of the Company set forth in this Agreement
and to be contained in the Transaction Documents, as well as any investigation
of the Company completed by the Investors or their advisors; each Investor
understands that its investment in the Securities involves a high degree of
risk; and the Investors understand that the offering of the Notes is being made
to the Investors as part of an offering without any minimum amount of the
offering but subject to a maximum amount of $7 million aggregate principal
amount of the Notes (subject, however, to the right of the Company at any time
prior to execution and delivery of this Agreement by the Company, in its sole
discretion, to accept or reject an offer by the Investors to purchase the
Notes).

16

--------------------------------------------------------------------------------



(i) Investment Experience. The Investors understand the risks of investing in
companies which have their business operations domiciled in the People’s
Republic of China and that the purchase of the Notes involves substantial risk.
The Investors, either alone or together with their representatives, have such
knowledge, sophistication and experience in business and financial matters so as
to be capable of evaluating the merits and risks of the prospective investment
in the Securities, and have so evaluated the merits and risks of such
investment. The Investors are able to bear the economic risk of an investment in
the Securities and, at the present time, are able to afford a complete loss of
such investment. The Investors have had the opportunity to ask questions of
management of the Company.
 
(j) Short Sales and Confidentiality prior to the Date Hereof. Other than the
transaction contemplated hereunder, the Investors have not directly or
indirectly, nor has any Person acting on behalf of or pursuant to any
understanding with the Investors, executed any disposition, including Short
Sales (but not including the location and/or reservation of borrowable shares of
Common Stock), in the securities of the Company during the period commencing
from the time that the Investors first received a term sheet from the Company or
any other Person setting forth the material terms of the transactions
contemplated hereunder until the date hereof (the “Discussion Time”).
  
5. REGISTRATION RIGHTS.
 
(a) Mandatory Registration.  (1) (i) The Company shall prepare and, in no event
later than the date which is 45 days after the Closing Date, file with the SEC a
Registration Statement which covers the resale by the Investor of a number of
shares of Common Stock equal to the number of Conversion Shares issuable upon
conversion of the Note based on the initial Conversion Price as set forth in the
Note, as Registrable Securities, and which Registration Statement shall state
that, in accordance with Rule 416 under the 1933 Act, such Registration
Statement also covers such indeterminate number of additional shares of Common
Stock as may become issuable upon conversion of the Note to prevent dilution
resulting from stock splits, stock dividends or similar transactions; (ii)
Notwithstanding anything to the contrary contained in this Section 5, if the
Company receives SEC Comments, and following discussions with and responses to
the SEC in which the Company uses its reasonable best efforts and time to cause
as many Registrable Securities for as many Investors as possible to be included
in the Registration Statement filed pursuant to Section 5(a) without
characterizing any Investor as an underwriter (and in such regard uses its
reasonable best efforts to cause the SEC to permit the affected Investors or
their respective counsel to participate in SEC conversations on such issue
together with counsel of the Company, and timely conveys relevant information
concerning such issue with the affected Investors or their respective counsel),
the Company is unable to cause the inclusion of all Registrable Securities in
such Registration Statement, then the Company may, following not less than three
(3) Trading Days prior written notice to the Investors, (x) remove from the
Registration Statement such Registrable Securities (the “Cut Back Shares”)
and/or (y) agree to such restrictions and limitations on the registration and
resale of the Registrable Securities, in each case as the SEC may require in
order for the SEC to allow such Registration Statement to become effective;
provided, that in no event may the Company name any Investor as an underwriter
without such Investor’s prior written consent (collectively, the “SEC
Restrictions”). Unless the SEC Restrictions otherwise require, any cut-back
imposed pursuant to this Section 5(a)(1)(ii) shall be allocated among the
Registrable Securities of the Investors on a pro rata basis. No liquidated
damages under Section 5(a)(2) shall accrue on or as to any Cut Back Shares, and
the required SEC Effectiveness Date for such Registration Statement will be
tolled, until such time as the Company is able to effect the registration of the
Cut Back Shares in accordance with any SEC Restrictions (such date, the
“Restriction Termination Date”). From and after the Restriction Termination
Date, all provisions of this Section 5 (including, without limitation, the
liquidated damages provisions, subject to tolling as provided above) shall again
be applicable to the Cut Back Shares (which, for avoidance of doubt, retain
their character as “Registrable Securities”) so that the Company will be
required to file with and cause to be declared effective by the Commission such
additional Registration Statements in the time frames set forth herein as
necessary to ultimately cause to be covered by effective Registration Statements
all Registrable Securities (if such Registrable Securities cannot at such time
be resold by the Investors thereof pursuant to Rule 144).

17

--------------------------------------------------------------------------------




(2) If at any time or from time to time after the Closing Date any Investor
shall hold or be the beneficial owner of any Registrable Securities, other than
those Registrable Securities included in the Registration Statement that the
Company is required to file under Section 5(a)(1), which Registrable Securities
are not covered by a Registration Statement, then promptly following the written
demand of any Investor following the issuance of such additional Registrable
Securities or the issuance of any securities convertible into, exchangeable for,
or otherwise entitling an Investor to acquire, such additional Registrable
Securities, and in any event within 45 days following such demand, the Company
shall prepare and file with the SEC a new Registration Statement covering the
resale by such Investor of such additional Registrable Securities; provided,
however that the Company shall not be required to file a Registration Statement
covering the resale of less than 50% of the then outstanding Registrable
Securities at any time. Such Registration Statement also shall cover, to the
extent permitted by the 1933 Act and the rules promulgated thereunder (including
Rule 416), such indeterminate number of additional securities resulting from
stock splits, stock dividends or similar transactions with respect to such
additional Registrable Securities. Nothing herein shall limit the Company’s
obligations or any Investor’s rights under Section 6.4 of the Note.


(3) If a Payment Event occurs, then the Company will make payments to the
Investor, in immediately available funds in lawful money of the United States,
as partial liquidated damages for the minimum amount of damages to the Investor
by reason thereof, and not as a penalty, which payments shall accrue at the rate
of 1.0% per month of the principal amount of the Notes at the time outstanding
during each Payment Period. Each such payment shall be due and payable within
ten (10) Business Days after the end of each calendar month during which any
Payment Period occurs until the termination of such Payment Period. Such
payments shall constitute full payment to the Investor and shall constitute the
Investor’s exclusive remedy for any Payment Event. A particular Payment Period
shall terminate upon (u) the filing of the applicable Registration Statement, in
the case of clause (i) of the definition of “Payment Event”; (v) the applicable
SEC Effectiveness Date for the particular Registration Statement, in the case of
clause (ii) or (iii) of the definition of “Payment Event”; (w) the ability of
the Investor to effect sales pursuant to the applicable Registration Statement,
in the case of clause (iv) of the definition of “Payment Event”; (x) the
issuance and delivery of the Shares, in the case of clause (vi) of the
definition of “Payment Event”; and (y) in the case of the events described in
clauses (ii), (iii) and (iv) of the definition of “Payment Event”, the earlier
termination of the Registration Period, and in each such case in the preceding
clauses (u) thorough (y), any Payment Period that commenced by reason of the
occurrence of any Payment Event shall terminate if at the time (1) no other
Payment Event is continuing or (2) subject to the rights of any transferee under
Section 9(c), the Investor no longer holds any portion of the Note or any
Registrable Securities. Notwithstanding any other provision of this Section
5(a)(3) to the contrary, the Company shall not be obligated to make any payments
hereunder for Payment Periods in excess of an aggregate of 10% of the principal
amount of the Notes at the time outstanding. If the Company fails to pay any
liquidated damages pursuant to this Section in full within three days after the
date payable, the Company will pay interest thereon at a rate of 10% per annum
(or such lesser rate as is the highest rate permitted by applicable law) to the
Investors, accruing daily from the date such liquidated damages are due until
such amounts, plus all such interest thereon, are paid in full.

18

--------------------------------------------------------------------------------




(b) Obligations of the Company.  In connection with the registration of the
Registrable Securities, the Company shall:
 
(1) use its commercially reasonable best efforts to cause each Registration
Statement to become effective as promptly as possible after the filing
thereof and to keep such Registration Statement effective at all times during
the Registration Period. The Company shall submit to the SEC, within five (5)
Business Days after the Company learns that no review of such Registration
Statement will be made by the staff of the SEC or that the staff of the SEC has
no further comments on such Registration Statement, as the case may be, a
request for acceleration of effectiveness of such Registration Statement to a
time and date not later than 48 hours after the submission of such request. The
Company represents and warrants to the Investors that (a) each Registration
Statement (including any amendment or supplement thereto and prospectus
contained therein), at the time it is first filed with the SEC, at the time it
is ordered effective by the SEC and at all times during which it is required to
be effective hereunder (and each such amendment and supplement at the time it is
filed with the SEC and at all times during which it is available for use in
connection with the offer and sale of the Registrable Securities) shall not
contain any untrue statement of a material fact or omit to state a material fact
required to be stated therein or necessary to make the statements therein not
misleading and (b) each Prospectus, at the time the related Registration
Statement is declared effective by the SEC and at all times that such Prospectus
is required by this Agreement to be available for use by any Investor and, in
accordance with Section 5(c)(3), any Investor is entitled to sell Registrable
Securities pursuant to such Prospectus, shall not contain any untrue statement
of a material fact or omit to state a material fact required to be stated
therein, or necessary to make the statements therein, in light of the
circumstances in which they were made, not misleading;


(2) subject to Section 5(b)(5), prepare and file with the SEC such amendments
(including post-effective amendments) and supplements to each Registration
Statement and Prospectus as may be necessary to keep such Registration Statement
effective, and such Prospectus current, at all times during the Registration
Period, and, during the Registration Period (other than during any Blackout
Period during which the provisions of Section 5(b)(5)(B) are applicable), comply
with the provisions of the 1933 Act applicable to the Company in order to permit
the disposition by the Investors of all Registrable Securities covered by such
Registration Statement;


(3) furnish to Investors whose Registrable Securities are included in a
particular Registration Statement and such Investors’ respective legal counsel,
promptly after the same is prepared and publicly distributed, filed with the SEC
or received by the Company, (1) one conformed copy of such Registration
Statement and any amendment thereto and the related Prospectus and each
amendment or supplement thereto and (2) such number of copies of such Prospectus
and all amendments and supplements thereto and such other documents, as such
Investor may reasonably request in order to facilitate the disposition of the
Registrable Securities owned by such Investor; and notify the Investors and
their legal counsel within three Business Days after the same is filed with the
SEC, or received by the Company, of the filing or receipt of each letter written
by or on behalf on the Company to the SEC or the staff of the SEC, to the extent
it addresses or concerns such Investors, and each item of correspondence from
the SEC or the staff of the SEC, in each case relating to such Registration
Statement, to the extent pertaining to an Investor (other than any portion
thereof which contains information for which the Company has sought confidential
treatment), and permit counsel designated by the Investor to review such letters
and items of correspondence upon the request of such counsel;

19

--------------------------------------------------------------------------------


 
(4) subject to Section 5(b)(5), use its commercially reasonable best efforts (i)
to register and qualify the Registrable Securities covered by each Registration
Statement under the securities or blue sky laws of such jurisdictions as any
Investor who owns or holds any Registrable Securities reasonably requests, (ii)
to prepare and to file in those jurisdictions such amendments (including
post-effective amendments) and supplements to such registrations and
qualifications as may be necessary to maintain the effectiveness thereof at all
times during the Registration Period and (iii) to take all other actions
reasonably necessary or advisable to qualify the Registrable Securities for sale
by the Investors in such jurisdictions; provided, however, that the Company
shall not be required in connection therewith or as a condition thereto (I) to
qualify to do business in any jurisdiction where it would not otherwise be
required to qualify but for this Section 5(b)(4), (II) to subject itself to
general taxation in any such jurisdiction, (III) to file a general consent to
service of process in any such jurisdiction, (IV) to provide any undertakings
that cause more than nominal expense or burden to the Company or (V) to make any
change in its certificate or article of incorporation or by-laws which the Board
of Directors of the Company determines to be contrary to the best interests of
the Company and its stockholders;


 (5) (A) as promptly as practicable after becoming aware of such event or
circumstance, notify each Investor of the occurrence of any event or
circumstance of which the Company has knowledge (x) as a result of which any
Prospectus, as then in effect, includes an untrue statement of a material fact
or omits to state a material fact required to be stated therein or necessary to
make the statements therein, in light of the circumstances under which they were
made, not misleading, (y) which requires the Company to amend or supplement any
Registration Statement due to the receipt from an Investor or any other selling
stockholder named in the Prospectus of new or additional information about such
Investor or selling stockholder or its intended plan of distribution of its
Registrable Securities or other securities covered by such Registration
Statement, or (z) which requires the Company to amend or supplement any
Registration Statement pursuant to the Company’s undertakings as set forth in
the Registration Statement and in Item 512 of Regulation S-K under the 1933 Act,
and use its best efforts promptly to prepare a supplement or amendment to such
Registration Statement and Prospectus to correct such untrue statement or
omission or to add any new or additional information, and deliver a number of
copies of such supplement or amendment to each Investor as such Investor may
reasonably request;


(B) notwithstanding Section 5(b)(5)(A) above, if at any time the Company
notifies the Investors as contemplated by Section 5(b)(5)(A) with respect to a
particular Registration Statement or Prospectus the Company also notifies the
Investors that the event giving rise to such notice relates to a development
involving the Company which occurred subsequent to the later of (x) the SEC
Effectiveness Date of the applicable Registration Statement and (y) the latest
date prior to such notice on which the Company has amended or supplemented such
Registration Statement, then the Company shall not be required to use best
efforts to make such amendment during a Blackout Period; provided, however, that
in any period of 365 consecutive days the Company shall not be entitled to avail
itself of its rights under this Section 5(b)(5)(B) with respect to more than two
Blackout Periods; and provided further, however, that no Blackout Period may
commence sooner than 90 days after the end of an earlier Blackout Period;


(6) as promptly as practicable after becoming aware of such event, notify each
Investor who holds Registrable Securities being offered or sold pursuant to a
particular Registration Statement of the issuance by the SEC of any stop order
or other suspension of effectiveness of such Registration Statement at the
earliest possible time;

20

--------------------------------------------------------------------------------




(7) permit the Investors who hold Registrable Securities being included in a
particular Registration Statement (or their designee) and their counsel to
review and have a reasonable opportunity to comment on such the selling
stockholder section and beneficial ownership tables contained in such
Registration Statement and any related Prospectus and all amendments and
supplements thereto at least two Business Days prior to their filing with the
SEC;


(8) use its commercially reasonable best efforts to cause all the Registrable
Securities covered by a particular Registration Statement as of the SEC
Effectiveness Date of such Registration Statement to be listed, quoted or traded
on the principal securities market on which securities of the same class or
series issued by the Company are then listed, quoted or traded; and


(9) provide a transfer agent and registrar, which may be a single entity, for
the Registrable Securities at all times;


(c) Obligations of the Investors.  In connection with the registration of the
Registrable Securities, the Investor shall have the following obligations:
 
(1) It shall be a condition precedent to the obligations of the Company to
complete the registration pursuant to this Agreement with respect to the
Registrable Securities of a particular Investor that such Investor shall furnish
to the Company completed Selling Securityholder Questionnaire in the form
attached hereto as Exhibit B and shall execute such other documents in
connection with such registration as the Company may reasonably request.


(2) Each Investor by such Investor’s acceptance of the Registrable Securities
agrees to cooperate with the Company as reasonably requested by the Company in
connection with the preparation and filing of each Registration Statement
hereunder that covers such Registrable Securities, unless such Investor has
notified the Company of such Investor’s election to exclude all of such
Investor’s Registrable Securities from such Registration Statement;


(3) Each Investor agrees that it will not effect any disposition of the
Registrable Securities except as contemplated in the applicable Registration
Statement or Prospectus or as otherwise is in compliance with applicable
securities laws and that it will promptly notify the Company of any material
changes in the information set forth in the Registration Statement regarding
such Investor or its plan of distribution before selling any Registrable
Securities pursuant to such Registration Statement or Prospectus subsequent to
such material change; each Investor agrees (a) to notify the Company in writing
in the event that such Investor enters into any material agreement with a broker
or a dealer for the sale pursuant to a Registration Statement of Registrable
Securities through a block trade, special offering, exchange distribution or a
purchase by a broker or dealer and (b) in connection with such agreement, to
provide to the Company in writing the information necessary to prepare any
supplemental Prospectus pursuant to Rule 424(c) under the 1933 Act which is
required with respect to such transaction; and


(4) Each Investor acknowledges that there may occasionally be times as specified
in Section 5(b)(5) or 5(b)(6) when the Company must suspend the use of a
Prospectus until such time as an amendment to the related Registration Statement
has been filed by the Company and declared effective by the SEC, the Company has
prepared a supplement to such Prospectus, or the Company has filed an
appropriate report with the SEC pursuant to the Exchange Act. Each Investor
hereby covenants that it will not sell any Registrable Securities pursuant to
such Prospectus during the period commencing at the time at which the Company
gives such Investor notice of the suspension of the use of such Prospectus in
accordance with Section 5(b)(5) or 5(b)(6) and ending at the time the Company
gives such Investor notice that such Investor may thereafter effect sales
pursuant to the Prospectus, or until the Company delivers to such Investor or
files with the SEC an amended or supplemented Prospectus.

21

--------------------------------------------------------------------------------




6. POST-CLOSING COVENANTS.
 
The Parties agree as follows with respect to the period following the Closing.


(a) Transfer Restrictions.  The Investors acknowledge and agree that (1) the
Notes have not been and are not being registered under the provisions of the
1933 Act or any state securities laws and, except as provided in Section 5, the
Conversion Shares have not been and are not being registered under the 1933 Act
or any state securities laws, and that the Notes may not be transferred unless
an Investor shall have delivered to the Company an opinion of counsel,
reasonably satisfactory in form, scope and substance to the Company, to the
effect that the Note to be transferred may be transferred without such
registration; (2) no sale, conveyance assignment or other transfer of the Notes
or any interest therein may be made except in accordance with the terms hereof
and thereof; (3) the Conversion Shares may not be resold by an Investor unless
the resale has been registered under the 1933 Act or is made pursuant to an
applicable exemption from such registration and the Company shall have received
the opinion of counsel provided for in the third to last sentence of this
Section 6(a); (4) any sale of Conversion Shares under a Registration Statement
shall be made only in compliance with the terms of this Section 6(a) and Section
5 (including, without limitation, Section 5(c)(4)); (5) any sale of the
Securities made in reliance on Rule 144 may be made only in accordance with the
terms of Rule 144 and further, if the exemption provided by Rule 144 is not
available, any resale of the Securities under circumstances in which the seller,
or the Person through whom the sale is made, may be deemed to be an underwriter,
as that term is used in the 1933 Act, may require compliance with some other
exemption under the 1933 Act or the rules and regulations of the SEC thereunder;
and (6) the Company is under no obligation to register the Securities (other
than registration of the resale of the Registrable Securities in accordance with
Section 5) under the 1933 Act or, except as provided in Section 6(d) and Section
5, to comply with the terms and conditions of any exemption thereunder. Prior to
the time particular Conversion Shares are eligible for resale under Rule 144,
the Investors may not sell the Conversion Shares in a transaction which does not
constitute a sale thereof pursuant to the applicable Registration Statement in
accordance with the plan of distribution set forth therein or in any supplement
to the related Prospectus unless an Investor shall have delivered to the Company
an opinion of counsel, reasonably satisfactory in form, scope and substance to
the Company, that such Conversion Shares may be so sold without registration
under the 1933 Act. Nothing in any of the Transaction Documents shall limit the
right of a holder of the Securities to make a bona fide pledge thereof to an
institutional lender and the Company agrees to cooperate with any Investor who
seeks to effect any such pledge by providing such information and making such
confirmations as reasonably requested. The Investors agree that any sale by an
Investor of Shares pursuant to a particular Registration Statement shall be made
in a manner described in the plan of distribution set forth in the related
Prospectus. 
 
(b) Restrictive Legends.  (1) The Investors acknowledge and agree that the Notes
shall bear a restrictive legend in substantially the following form (and a
stop-transfer order may be placed against transfer of the Notes):

22

--------------------------------------------------------------------------------



NEITHER THE ISSUANCE AND SALE OF THE SECURITIES REPRESENTED BY THIS CERTIFICATE
NOR THE SECURITIES WHICH MAY BE ISSUABLE PURSUANT HERETO HAVE BEEN REGISTERED
UNDER THE SECURITIES ACT OF 1933, AS AMENDED (THE “ACT”), OR APPLICABLE STATE
SECURITIES LAWS. THE SECURITIES REPRESENTED BY THIS CERTIFICATE ARE BEING
OFFERED PURSUANT TO AN EXEMPTION FROM REGISTRATION UNDER [REGULATION S
(“REGULATION S”)] [REGULATION D (“REGULATION D”)] PROMULGATED UNDER THE ACT. THE
SECURITIES MAY NOT BE OFFERED FOR SALE, SOLD, TRANSFERRED OR ASSIGNED (I) IN THE
ABSENCE OF (A) AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
ACT, OR (B) AN OPINION OF COUNSEL REASONABLY SATISFACTORY TO THE ISSUER, IN A
GENERALLY ACCEPTABLE FORM, THAT REGISTRATION IS NOT REQUIRED UNDER THE ACT OR
(II) UNLESS SOLD PURSUANT TO, AND IN ACCORDANCE WITH, RULE 144 OR RULE 144A
UNDER THE ACT OR OUTSIDE THE UNITED STATES IN ACCORDANCE WITH RULE 904 OF
REGULATION S UNDER THE ACT AND IN COMPLIANCE WITH APPLICABLE LOCAL LAWS AND
REGULATIONS. NOTWITHSTANDING THE FOREGOING, SUBJECT TO COMPLIANCE WITH
APPLICABLE SECURITIES LAWS, THE SECURITIES MAY BE PLEDGED IN CONNECTION WITH A
BONA FIDE MARGIN ACCOUNT OR OTHER LOAN OR FINANCING ARRANGEMENT SECURED BY THE
SECURITIES.
 
(2) The Investors further acknowledge and agree that until such time as the
Shares have been registered for resale under the 1933 Act as contemplated by
Section 5 of this Agreement or are eligible for resale under Rule 144 under the
1933 Act, the certificates for the Shares may bear a restrictive legend in
substantially the following form (and a stop-transfer order may be placed
against transfer of the certificates for the Shares):
 
THE SECURITIES REPRESENTED BY THIS CERTIFICATE HAVE NOT BEEN REGISTERED UNDER
THE SECURITIES ACT OF 1933, AS AMENDED (THE “1933 ACT”). THE SECURITIES HAVE
BEEN ACQUIRED FOR INVESTMENT AND MAY NOT BE RESOLD, TRANSFERRED OR ASSIGNED IN
THE ABSENCE OF AN EFFECTIVE REGISTRATION STATEMENT FOR THE SECURITIES UNDER THE
1933 ACT OR AN OPINION OF COUNSEL THAT REGISTRATION IS NOT REQUIRED UNDER THE
1933 ACT.
 
(3) Certificates evidencing the Shares shall not contain any legend (including
the legend set forth in Section 6(b)(2) hereof): (i) while a registration
statement (including the Registration Statement) covering the resale of such
Security is effective under the 1933 Act, or (ii) following any sale of such
Shares pursuant to Rule 144, or (iii) if such legend is not required under
applicable requirements of the 1933 Act (including judicial interpretations and
pronouncements issued by the SEC). The Company shall cause its counsel to issue
a legal opinion to the Company’s transfer agent promptly after the SEC
Effectiveness Date if required by the Company’s transfer agent to effect the
removal of the legend hereunder. If all or any portion of the Securities are
converted or exercised (as applicable) at a time when there is an effective
registration statement to cover the resale of the Shares, or if such legend is
not otherwise required under applicable requirements of the 1933 Act (including
judicial interpretations thereof) then such Shares shall be issued free of all
legends. The Company agrees that following the SEC Effectiveness Date or at such
time as such legend is no longer required under this Section 6(b)(3), it will,
no later than ten Trading Days following the delivery by an Investor to the
Company or the Company’s transfer agent of a certificate representing Shares, as
applicable, deliver or cause to be delivered to such Investor a certificate
representing such Shares that is free from all restrictive and other legends.
The Company may not make any notation on its records or give instructions to any
transfer agent of the Company that enlarge the restrictions on transfer set
forth in this Section.
 
23

--------------------------------------------------------------------------------


 
(c) Reporting Status.   During the Registration Period, the Company shall timely
file all reports required to be filed with the SEC pursuant to Section 13 or
15(d) of the Exchange Act, and the Company shall not terminate its status as an
issuer required to file reports under the Exchange Act even if the Exchange Act
or the rules and regulations thereunder would permit such termination.


(d) Debt Obligation.  So long as any portion of the Note is outstanding, the
Company shall cause its books and records to reflect the Note as a debt of the
Company in its unpaid principal amount, shall cause its financial statements to
reflect the Note as a debt of the Company in such amount as shall be the
greatest amount permitted in accordance with Generally Accepted Accounting
Principles and, whenever appropriate, as a valid senior debt obligation of the
Company for money borrowed.


(e) Press Releases. Any press release or other publicity concerning this
Agreement or the transactions contemplated by this Agreement shall be submitted
to the Investors for comment at least one Business Day prior to issuance, unless
the release is required to be issued within a shorter period of time pursuant to
this Agreement or by law or pursuant to the rules of the securities exchange or
market which at the time constitutes the principal market for the Common Stock.
 The Company shall, contemporaneously with the closing on the Closing Date or as
promptly as possible thereafter on the Closing Date, issue a press release
concerning the transactions contemplated hereby. The Company's other press
releases and other public information, to the extent concerning the Transaction
Documents, shall contain such information as reasonably requested by the
Investors and be reasonably approved by the Investors prior to issuance.


(f) Form 8-K; Limitation on Information and Investor Obligations.  Within four
Business Days after the Closing Date, the Company will publicly report the issue
and sale of the Notes entered into on or before the Closing Date by filing with
the SEC a Current Report on Form 8-K under the Exchange Act, which report shall
describe the material terms of the transactions contemplated hereby and thereby
and include copies of the forms of the Transaction Documents as exhibits to such
report.
 
(g) Security Agreement.  The Company agrees to execute and deliver to the
Collateral Agent at or before the closing on the Closing Date the Pledge and
Security Agreement in the form attached hereto as Annex II.


(h) Short Sales and Confidentiality after the Date Hereof.  The Investor
covenants that neither it nor any affiliates acting on its behalf or pursuant to
any understanding with it will execute any Short Sales during the period
commencing from the time that the Investor first received a term sheet from the
Company or any other Person setting forth the material terms of the transactions
contemplated hereunder and ending on the earlier of (i) the date that the
transactions contemplated by this Agreement are first publicly announced as
described in Section 6(f) and (ii) the date, if applicable, that this Agreement
is terminated pursuant to Section 9(m). The Investor covenants that until such
time as the transactions contemplated by this Agreement are publicly disclosed
by the Company as described in Section 6(f) or the earlier termination of this
Agreement, the Investor will maintain the confidentiality of all disclosures
made to it in connection with this transaction (including the existence and
terms of this transaction). The Investor understands and acknowledges that the
SEC currently takes the position that coverage of short sales of shares of the
Common Stock “against the box” prior to the effective date of the Registration
Statement with the Securities is a violation of Section 5 of the 1933 Act, as
set forth in Item 65, Section 5 under Section A, of the Manual of Publicly
Available Telephone Interpretations, dated July 1997, compiled by the Office of
Chief Counsel, Division of Corporation Finance. Notwithstanding the foregoing,
the Investor does not make any representation, warranty or covenant hereby that
it will not engage in Short Sales in the securities of the Company after the
earlier of (i) the date that the transactions contemplated by this Agreement are
first publicly announced as described in Section 6(f) and (ii) the date, if
applicable, that this Agreement is terminated pursuant to Section 9(m).
Notwithstanding the foregoing, in the case of an Investor that is a
multi-managed investment vehicle whereby separate portfolio managers manage
separate portions of such Investor's assets and the portfolio managers have no
direct knowledge of the investment decisions made by the portfolio managers
managing other portions of such Investor's assets, the covenant set forth above
shall only apply with respect to the portion of assets managed by the portfolio
manager that made the investment decision to purchase the Securities covered by
this Agreement.

24

--------------------------------------------------------------------------------




(i) Performance Adjustment. In the event that the Company’s pre-tax net income
(the “Actual Income”) for the year ended December 31, 2008 (“Fiscal 2008”),
shall be less than $10,000,000 (the “2008 Projected Income,”), the Conversion
Price shall be determined thereafter according to the following formula:


CP=CP(1)-CP(1)x(PI-AI)/PI
 
where
 
CP = Conversion Price after Performance Adjustment
 
CP(1) = Conversion Price before Performance Adjustment
 
PI = 2008 Projected Income 


AI = Actual Income
 
Notwithstanding anything herein to the contrary, at no time shall the Conversion
Price be lower than $0.65 per Share.


7. CONDITIONS TO OBLIGATION TO CLOSE.
 
(a) Conditions to Obligation of the Investors. The obligation of each of the
Investors to consummate the transactions to be performed by it in connection
with the Closing is subject to satisfaction of the following conditions:
 
(i) No legal action, suit or proceeding shall be pending or threatened which
seeks to restrain or prohibit the transactions contemplated by this Agreement;


(ii) The representations and warranties of the Company contained in this
Agreement shall have been true and correct on the date of this Agreement and
shall be true and correct on the Closing Date as if given on and as of the
Closing Date (except for representations given as of a specific date, which
representations shall be true and correct as of such date), and on or before the
Closing Date the Company shall have performed all covenants and agreements of
the Company contained herein or in any of the other Transaction Documents
required to be performed by the Company on or before the Closing Date;


(iii) No event which, if the Notes were outstanding, (1) would constitute an
Event of Default or which, with the giving of notice or the passage of time, or
both, would constitute an Event of Default shall have occurred and be continuing
or (2) would constitute a Repurchase Event or which, with the giving of notice
or the passage of time, or both, would constitute a Repurchase Event shall have
occurred and be continuing;

25

--------------------------------------------------------------------------------




(iv) The Company shall have delivered to the Investor a certificate, dated the
Closing Date, duly executed by its Chief Executive Officer or Chief Financial
Officer, to the effect set forth in subparagraphs (i), (ii) and (iii) of this
Section 7(a);


(v) The Company shall have delivered to the Investors a certificate, dated the
Closing Date, of the Secretary of the Company certifying (1) the Certificate of
Incorporation and By-Laws of the Company as in effect on the Closing Date, (2)
all resolutions of the Board of Directors (and committees thereof) of the
Company relating to this Agreement and the other Transaction Documents and the
transactions contemplated hereby and thereby and (3) such other matters as
reasonably requested by the Investors;


(vi) The Collateral Agent shall have executed and delivered to the Company the
Pledge and Security Agreement and a copy thereof duly executed and delivered by
the Company, shall have been furnished to the Investors;


(vii) The Collateral Agent shall have executed and delivered to the Investors
the Collateral Agency Agreement;


(viii) The Lockbox Agreement shall have been executed and delivered to the
Company, the Collateral Agent and the Lockbox Agent and a copy thereof shall
have been furnished by the Company to the Investors;


(ix) The Guaranty shall have been executed by Agatha Shen and shall have been
furnished by Agatha Shen to the Investors; and


(x) On the Closing Date, the Investors shall have received an opinion of Guzov
Ofsink, LLC, counsel for the Company, dated the Closing Date, addressed to the
Investor, in the form attached as Annex IV and otherwise in form, scope and
substance reasonably satisfactory to the Investors.


The Investors may waive any condition specified in this Section 7(a) if they
execute a writing so stating at the Closing.


(b) Conditions to Obligation of the Company. The obligation of the Company to
consummate the transactions to be performed by them in connection with the
Closing is subject to satisfaction of the following conditions:
 
(i) On the Closing Date, no legal action, suit or proceeding shall be pending or
threatened which seeks to restrain or prohibit the transactions contemplated by
this Agreement; and


(ii) The representations and warranties of the Investors contained in this
Agreement shall have been true and correct on the date of this Agreement and on
the Closing Date as if made on the Closing Date and on or before the Closing
Date the Investors shall have performed all covenants and agreements of the
Investors contained in this Agreement and required to be performed by the
Investors on or before the Closing Date.

26

--------------------------------------------------------------------------------




The Company may waive any condition specified in this Section 7(b) if it
executes a writing so stating at the Closing.


8. INDEMNIFICATION AND CONTRIBUTION.
 
(a)  Indemnification.  (1) To the extent not prohibited by applicable law, the
Company will indemnify and hold harmless each Indemnified Person against any
Claims to which any of them may become subject under the 1933 Act, the Exchange
Act or otherwise, insofar as such Claims (or actions or proceedings, whether
commenced or threatened, in respect thereof) arise out of or are based upon any
Violation. Subject to the restrictions set forth in Section 8(a)(3) with respect
to the number of legal counsel, the Company shall  reimburse the Investors and
each such controlling Person, promptly as such expenses are incurred and are due
and payable, for any documented reasonable legal fees or other documented and
reasonable expenses incurred by them in connection with investigating or
defending any such Claim. Notwithstanding anything to the contrary contained
herein, the indemnification agreement contained in this Section 8(a)(1) shall
not apply to: (I) a Claim arising out of or based upon a Violation which occurs
in reliance upon and in conformity with information relating to an Indemnified
Person furnished in writing to the Company by such Indemnified Person or an
underwriter for such Indemnified Person expressly for use in connection with the
preparation of any Registration Statement or any such amendment thereof or
supplement thereto; (II) any Claim arising out of or based on any statement or
omission in any Prospectus, which statement or omission was corrected in any
subsequent Prospectus that was delivered to the Indemnified Person prior to the
pertinent sale or sales of Registrable Securities by such Indemnified Person;
and (III) amounts paid in settlement of any Claim if such settlement is effected
without the prior written consent of the Company. Such indemnity shall remain in
full force and effect regardless of any investigation made by or on behalf of
the Indemnified Person and shall survive the transfer of the Registrable
Securities by the Investors.
 
(2) In connection with each Registration Statement, each Investor who is named
as a selling stockholder in such Registration Statement agrees to indemnify and
hold harmless, to the same extent and in the same manner set forth in Section
8(a)(1), each Indemnified Party against any Claim to which any of them may
become subject, under the 1933 Act, the Exchange Act or otherwise, insofar as
such Claim arises out of or is based upon any Violation, in each case to the
extent (and only to the extent) that such Violation occurs in reliance upon and
in conformity with written information furnished to the Company by such Investor
expressly for use in connection with such Registration Statement or any
amendment thereof or supplement thereto; and such Investor will reimburse any
legal or other expenses reasonably incurred by them in connection with
investigating or defending any such Claim; provided, however, that the indemnity
agreement contained in this Section 8(a)(2) shall not apply to amounts paid in
settlement of any Claim if such settlement is effected without the prior written
consent of such Investor; provided, further, however, that an Investor shall be
liable under this Section 8(a)(2) for only that amount of all Claims in the
aggregate as does not exceed the amount by which the proceeds to such Investor
as a result of the sale of Registrable Securities pursuant to such Registration
Statement exceeds the amount paid by such Investor for such Registrable
Securities or for the Common Stock Equivalents pursuant to which such
Registrable Securities were issued, as the case may be. Such indemnity shall
remain in full force and effect regardless of any investigation made by or on
behalf of such Indemnified Party and shall survive the transfer of the
Registrable Securities by the Investors. Notwithstanding anything to the
contrary contained herein, the indemnification agreement contained in this
Section 8(a)(2) with respect to any preliminary prospectus shall not inure to
the benefit of any Indemnified Party if the untrue statement or omission of
material fact contained in such preliminary prospectus was corrected on a timely
basis in the related Prospectus, as then amended or supplemented.

27

--------------------------------------------------------------------------------




(3) Promptly after receipt by an Indemnified Person or Indemnified Party under
this Section 8(a) of notice of the commencement of any action (including any
governmental action), such Indemnified Person or Indemnified Party shall, if a
Claim in respect thereof is to be made against any indemnifying party under this
Section 8(a), deliver to the indemnifying party a notice of the commencement
thereof and the indemnifying party shall have the right to participate in, and,
to the extent the indemnifying party so desires, jointly with any other
indemnifying party similarly noticed, to assume control of the defense thereof
with counsel reasonably satisfactory to the Indemnified Person or the
Indemnified Party, as the case may be; provided, however, that an Indemnified
Person or Indemnified Party shall have the right to retain its own counsel with
the fees and expenses to be paid by the indemnifying party, if, in the
reasonable opinion of counsel retained by the indemnifying party, the
representation by such counsel of the Indemnified Person or Indemnified Party
and the indemnifying party would be inappropriate due to actual or potential
differing interests between such Indemnified Person or Indemnified Party and any
other party represented by such counsel in such proceeding, in which case the
indemnifying party shall not be responsible for more than one such separate
counsel, and one local counsel in each jurisdiction in which an action is
pending, for all Indemnified Persons or Indemnified Parties, as the case may be.
The failure to deliver notice to the indemnifying party within a reasonable time
of the commencement of any such action shall not relieve such indemnifying party
of any liability to the Indemnified Person or Indemnified Party under this
Section 8(a), except to the extent that the indemnifying party is prejudiced in
its ability to defend such action. The indemnification required by this Section
8(a) shall be made by periodic payments of the amount thereof during the course
of the investigation or defense, as such expense, loss, damage or liability is
incurred and is due and payable.
 
(b) Contribution. To the extent any indemnification by an indemnifying party as
set forth in Section 9(a) above is applicable by its terms but is prohibited or
limited by law, the indemnifying party agrees to make the maximum contribution
with respect to any amounts for which it would otherwise be liable under Section
8(a) to the fullest extent permitted by law. In determining the amount of
contribution to which the respective parties are entitled, there shall be
considered the relative fault of each party, the parties’ relative knowledge of
and access to information concerning the matter with respect to which the claim
was asserted, the opportunity to correct and prevent any statement or omission
and any other equitable considerations appropriate under the circumstances;
provided, however, that (a) no contribution shall be made under circumstances
where the maker would not have been liable for indemnification under the fault
standards set forth in Section 8(a), (b) no Person guilty of fraudulent
misrepresentation (within the meaning of Section 11(f) of the 1933 Act) shall be
entitled to contribution from any other Person who was not guilty of such
fraudulent misrepresentation and (c) the aggregate contribution by any seller of
Registrable Securities shall be limited to the amount by which the proceeds
received by such seller from the sale of such Registrable Securities exceeds the
amount paid by such Investor for such Registrable Securities or for the Common
Stock Equivalents pursuant to which such Registrable Securities were issued, as
the case may be.
 
(c) Other Rights. The indemnification and contribution provided in this Section
shall be in addition to any other rights and remedies available at law or in
equity.

28

--------------------------------------------------------------------------------




9. MISCELLANEOUS.
 
(a) No Third Party Beneficiaries. This Agreement shall not confer any rights or
remedies upon any Person other than the Parties and their respective successors
and permitted assigns.
 
(b) Entire Agreement. This Agreement (including any Transaction Documents)
constitutes the entire agreement among the Parties and supersedes any prior
understandings, agreements, or representations by or among the Parties, written
or oral, to the extent they related in any way to the subject matter hereof.
 
(c) Succession and Assignment. This Agreement shall be binding upon and inure to
the benefit of the Parties named herein and their respective successors and
permitted assigns. No Party may assign either this Agreement or any of his or
its rights, interests, or obligations hereunder without the prior written
approval of the other Party; provided, however, that the Investor may (i) assign
any or all of its rights and interests hereunder to one or more of its
Affiliates and (ii) designate one or more of its Affiliates to perform its
obligations hereunder (in any or all of which cases the Investors shall no
longer remain responsible for the performance of all of its obligations
hereunder).
 
(d) Counterparts. This Agreement may be executed in one or more counterparts,
each of which shall be deemed an original but all of which together will
constitute one and the same instrument.
 
(e) Headings. The section headings contained in this Agreement are inserted for
convenience only and shall not affect in any way the meaning or interpretation
of this Agreement.
 
(f) Notices. All notices, consents, waivers and other communications under this
Agreement must be in writing and will be deemed given to a Party when
(a) delivered to the appropriate address by hand or by nationally recognized
overnight courier service (costs prepaid), (b) sent by facsimile or e-mail with
confirmation of transmission by the transmitting equipment, or (c) received or
rejected by the addressee, if sent by certified mail, return receipt requested;
in each case to the following addresses, facsimile numbers or e-mail addresses
and marked to the attention of the individual (by name or title) designated
below (or to such other address, facsimile number, e-mail address or individual
as a party may designate by notice to the other parties):
 
If to the Investors to the addresses set forth in Exhibit A


If to the Company or Management:


SJ Electronics, Inc.
5F, No.166, Sinhu 2nd Road
Neihu District, Taipei City
Taiwan
Attention: Agatha Shen
Telephone No.: 011-8862-8791-8838
Facsimile No.: 011-8862-8791-1368
E-mail: Agatha@sjelect.com.tw

29

--------------------------------------------------------------------------------




with a copy (which shall not constitute notice) to:


Guzov Ofsink, LLC
600 Madison Avenue, 14th Floor
New York, New York 10022
Attention: Darren L. Ofsink
Telephone No.: (212) 371-8008
Facsimile No.: (212) 688-7273
E-mail: dofsink@golawintl.com


(g) Controlling Law; Venue. This Agreement shall be governed by and construed in
accordance with the laws of the State of New York without regard to choice of
law provisions, statutes, regulations or principles of this or any other
jurisdiction. Each Party hereby irrevocably submits to the exclusive
jurisdiction (including personal jurisdiction) of the state and federal courts
of the State of New York for any action, suit or proceeding arising in
connection with this Agreement, and agrees that any such action suit or
proceeding shall be brought only in such court (and waives any objection based
on forum non conveniens or any other jurisdiction to venue therein). Process in
any Proceeding under this Agreement may be served on any Party anywhere in the
world.
 
(h) Amendments and Waivers. No amendment of any provision of this Agreement
shall be valid unless the same shall be in writing and signed by the Company and
the Investors holding at least a majority of the principal amount of the Notes
then outstanding.
 
(i) Severability. Any term or provision of this Agreement that is invalid or
unenforceable in any situation in any jurisdiction shall not affect the validity
or enforceability of the remaining terms and provisions hereof or the validity
or enforceability of the offending term or provision in any other situation or
in any other jurisdiction. Furthermore, in lieu of such invalid or unenforceable
provision, there shall be added automatically as part of this Agreement a
provision as similar in terms to such invalid or unenforceable provision as may
be possible and be legal, valid and enforceable.
 
(j) Expenses. Each of the Parties will bear his or its own costs and expenses
(including legal fees and expenses) incurred in connection with this Agreement
and the transactions contemplated hereby.
 
(k) Construction. The Parties have participated jointly in the negotiation and
drafting of this Agreement. In the event an ambiguity or question of intent or
interpretation arises, this Agreement shall be construed as if drafted jointly
by the Parties and no presumption or burden of proof shall arise favoring or
disfavoring any Party by virtue of the authorship of any of the provisions of
this Agreement. Any reference to any federal, state, local, or foreign statute
or law shall be deemed also to refer to all rules and regulations promulgated
thereunder, unless the context requires otherwise. The word “including” shall
mean including without limitation. The Parties intend that each representation,
warranty, and covenant contained herein shall have independent significance. If
any Party has breached any representation, warranty, or covenant contained
herein in any respect, the fact that there exists another representation,
warranty, or covenant relating to the same subject matter (regardless of the
relative levels of specificity) which the Party has not breached shall not
detract from or mitigate the fact that the Party is in breach of the first
representation, warranty, or covenant.
 
(l) Incorporation of Exhibits and Schedules. The Exhibits and Schedules
identified in this Agreement are incorporated herein by reference and made a
part hereof.
 
(m) Termination.  (1) The Investors shall have the right to terminate this
Agreement by giving notice to the Company at any time at or prior to the Closing
Date if:

30

--------------------------------------------------------------------------------


 
(A) the Company shall have failed, refused, or been unable at or prior to the
date of such termination of this Agreement to perform any of its obligations
hereunder required to be performed prior to the time of such termination;


(B) any condition to the Investors’ obligations hereunder is not fulfilled at or
prior to the time such condition is required to be satisfied; or


(C) all the Closings contemplated by this Agreement shall not have occurred on
or before May 30, 2008, other than solely by reason of a breach of this
Agreement by the Investors, provided, that no Investor shall have the right to
terminate this Agreement after delivering the Purchase Price to the Escrow Agent
pursuant to Section 2(b) of this Agreement in a Closing on or before May 30,
2008.
 
Any such termination shall be effective upon the giving of notice thereof by the
Investors. Upon such termination, the Investor shall have no further obligation
to the Company hereunder and the Company shall remain liable for any breach of
this Agreement or the other documents contemplated hereby which occurred on or
prior to the date of such termination.


(2) The Company shall have the right to terminate this Agreement by giving
notice to the Investors at any times at or prior to the Closing Date if all the
Closings contemplated by this Agreement shall not have occurred on or before May
30, 2008, other than solely by reason of a breach of this Agreement by the
Company, so long as the Company is not in breach of this Agreement at the time
it gives such notice. Any such termination shall be effective upon the giving of
notice thereof by the Company. Upon such termination, neither the Company nor
the Investors shall have any further obligation to one another hereunder.


(n) Investor Status.  The Investor is not acting as part of a “group” (as that
term is used in Section 13(d) of the Exchange Act) with any other Person who is
or proposes to become a party to this Agreement, or who is acquiring or holds
any Notes, in negotiating and entering into this Agreement or purchasing the
Notes or acquiring, disposing of or voting any of the Shares. The Company hereby
confirms that it understands and agrees that the Investors are not acting as
part of any such group.
 
[Remainder of page intentionally left blank
Signature pages follow]


31

--------------------------------------------------------------------------------



The Parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.


SJ ELECTRONICS, INC.
   
By:___________________________________________________________
 
Name: ____________________________________________________
 
Title: _____________________________________________________



[Remainder of page intentionally left blank
Signature pages for Investors follow]


--------------------------------------------------------------------------------




The Parties have executed and delivered this Agreement as of the date indicated
in the first sentence of this Agreement.


INVESTOR:
   
_____________________________________________________ 
(Name of Investor)
   
By:___________________________________________________________
 
Name: ____________________________________________________
 
Title: _____________________________________________________
   
Principal Amount of the Note:$ _______________________________________
   
Tax ID No.:  _____________________________________________________



ADDRESS FOR NOTICE
_____________________________________________________
_____________________________________________________
_____________________________________________________
_____________________________________________________ 
Attention: _______________________________________________________
Tel: ___________________________________________________________
Fax: ___________________________________________________________
 
DELIVERY INSTRUCTIONS
(if different from above)
  _____________________________________________________ 
_____________________________________________________ 
_____________________________________________________ 
_____________________________________________________ 
Attention: _______________________________________________________
Tel: ___________________________________________________________
Fax: ___________________________________________________________

 

--------------------------------------------------------------------------------




